STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re W.W., J.W., and B.W.                                                           FILED
                                                                                 November 4, 2020
No. 20-0073 (Randolph County 19-JA-79, 19-JA-80, and 19-JA-81)                    EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner Father D.W., by counsel J. Brent Easton, appeals the Circuit Court of Randolph
County’s December 30, 2019, order terminating his parental rights to W.W., J.W., and B.W. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Katherine A.
Campbell, filed a response in support of the circuit court’s order and a supplemental appendix. The
guardian ad litem, Heather M. Weese, filed a response on behalf of the children in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in denying his motion
for a post-adjudicatory improvement period and, instead, terminated his parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       In July of 2019, the DHHR filed a child abuse and neglect petition alleging that the parents’
substance abuse negatively affected their ability to parent the children. According to the DHHR,
four-year-old W.W. disclosed witnessing his parents crush and snort pills and reported that they
would “nod off, but they always wake up.” The DHHR amended the petition in August of 2019 to
include allegations that the parents engaged in domestic violence in the presence of the children
and that the children were maltreated and unsupervised.

       In November of 2019, petitioner filed a written stipulation to the petition and admitted to
engaging in substance abuse in the home that negatively affected his ability to parent the children.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
The circuit court accepted petitioner’s stipulation and adjudicated him as an abusing parent. The
mother did not appear, but the circuit court adjudicated her as an abusing parent after hearing
evidence of her impaired state at the time the children were removed from the home.

        In December of 2019, the circuit court held a dispositional hearing. Petitioner moved for a
post-adjudicatory improvement period and testified at the hearing that he would fully participate
in remedial services. However, petitioner admitted that he had failed to submit to court ordered
drug screens since September of 2019, despite having access to transportation. Petitioner testified
that he had been prescribed some form of buprenorphine for pain management for the past five
years and had been receiving treatment from his current provider for two years. He testified that
he last used Subutex two days prior to the dispositional hearing, but clarified that he had not taken
his prescribed dose on the day of the hearing. Petitioner did not provide a current prescription for
Subutex at the dispositional hearing. Further, petitioner explained that he was not at the home
when the children were removed from the mother’s care, however he denied that the mother was
intoxicated when he arrived at the home soon after the children were removed.

        In contrast to petitioner’s assertion that he was willing to participate in services, the DHHR
presented testimony that he was offered parenting and adult life skills classes but failed to
participate. A service provider testified that she set up an initial meeting with petitioner after
several attempts, but that petitioner later cancelled the meeting. Despite other contacts from the
provider, petitioner did not participate in a single parenting or adult life skills session. Additionally,
the DHHR presented evidence that petitioner consistently tested positive for buprenorphine from
July to August of 2019, at which time he ceased participating in drug screens. The Executive
Director of North Central Community Corrections testified that each time participants test positive
for controlled substances, they are expected to provide a valid prescription for those substances if
applicable. However, petitioner failed to provide a valid prescription following multiple positive
drug screens, and only provided a valid prescription on one occasion.

        Ultimately, the circuit court found that petitioner had “demonstrated no effort to address
[his] deficiencies in parenting thus far” and failed to comply with the services to remediate those
deficiencies. Further, the circuit court found that petitioner failed to acknowledge his parenting
deficiencies. The circuit court concluded that petitioner failed to demonstrate that he was likely to
fully participate in a post-adjudicatory improvement period and denied his motion. Additionally,
the circuit court found that there was no reasonable likelihood that the conditions of neglect and
abuse could be substantially corrected in the near future and that it was necessary for the welfare
of the children to terminate petitioner’s parental rights. The circuit court terminated petitioner’s
parental rights by its December 30, 2019, order. Petitioner now appeals that order. 2

        The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the


        2
       The mother’s parental rights were terminated below. According to the parties, the
permanency plan for the children is adoption in their current foster placement.
                                                    2
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Upon review, this Court finds no
error in the proceedings below.

        On appeal, petitioner argues that the circuit court erred in denying his motion for a post-
adjudicatory improvement period. According to petitioner, “his testimony indicated that he would
participate fully in all aspects of an improvement period.” He argues that his failure to participate
in services was based on his “homelessness and a lack of transportation.” Petitioner asserts that
the circuit court abused its discretion by not giving him “at least a chance to prove himself” through
an improvement period. We find petitioner is entitled to no relief.

         West Virginia Code § 49-4-610(2)(B) provides that a circuit court may grant a parent a
post-adjudicatory improvement period when he “demonstrates, by clear and convincing evidence,
that [he] is likely to fully participate in the improvement period.” 3 It is well established that “West
Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015).
“Additionally, if a parent is unable to demonstrate an ability to correct the underlying conditions
of abuse and/or neglect in the near future, termination of parental rights may proceed without the
utilization of an improvement period.” In re Charity H., 215 W. Va. 208, 216, 599 S.E.2d 631,
639 (2004). Here, petitioner failed to demonstrate that he was likely to fully participate in an
improvement period. The circuit court ordered petitioner to participate in parenting and adult life
skills classes, and he clearly failed to do so. Although he argues that he failed to participate due to
transportation issues and homelessness, petitioner admitted during his testimony that he had
transportation and still failed to follow through with random drug screening. Additionally,
petitioner admitted to continued Subutex use, but did not provide a current prescription at the
dispositional hearing. Although petitioner testified that he would fully participate in services, his
actions did that support that finding. We have previously held that

               “[c]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age of
       three years who are more susceptible to illness, need consistent close interaction
       with fully committed adults, and are likely to have their emotional and physical


       3
        Notably, West Virginia Code § 49-4-610(2)(A) requires a parent to file “a written motion
requesting the improvement period.” According to the record, petitioner failed to file such a
motion.
                                                   3
        development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
        164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. As noted by the circuit court, the children
in this case were under six years old – J.W. and B.W. are now two and one, respectively. Due to
their tender ages and petitioner’s demonstrated noncompliance with services prior to the
dispositional hearing, we find no error in the circuit court denying petitioner’s motion for a post-
adjudicatory improvement period.

        Finally, to the extent that petitioner’s argument vaguely asserts that the circuit court erred
in terminating his parental rights, we find no error. Petitioner’s argument on this alleged error is
woefully inadequate, both in terms of complying with this Court’s rules and in terms of attempting
to establish error by the circuit court. Specifically, petitioner fails to cite to a single legal authority
that would entitle him to relief in violation of Rule 10(c)(7) of the West Virginia Rules of Appellate
Procedure. 4 As this Court has held, “[a] skeletal ‘argument,’ really nothing more than an assertion,
does not preserve a claim . . . . Judges are not like pigs, hunting for truffles buried in briefs.” State
v. Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011) (quoting U.S. v. Dunkel,
927 F.2d 955, 956 (7th Cir. 1991)).

        Even more critically, petitioner fails to take the meager step of attempting to argue that the
circuit court’s findings of fact upon which termination was based were erroneous. Accordingly,
petitioner is entitled to no relief on appeal because he fails to identify any alleged error on the part
of the circuit court in terminating his parental rights. Nevertheless, upon our review, we find that
the circuit court had ample evidence upon which to base findings that there was no reasonable
likelihood petitioner could substantially correct the conditions of abuse and neglect in the near
future and that termination was necessary for the children’s welfare. Pursuant to West Virginia
Code § 49-4-604(c)(6), circuit courts may terminate parental rights upon these findings. See also
Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011) (holding that termination of
parental rights, “the most drastic remedy” in abuse and neglect cases, may be employed “when it
is found that there is no reasonable likelihood . . . that conditions of neglect or abuse can be
substantially corrected”). Petitioner’s failure to cite to any evidence or authority supporting his
position is fatal this assignment of error, and we therefore find that he is entitled to no relief.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 30, 2019, order is hereby affirmed.


        4
            Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure provides as follows:

        The brief must contain an argument exhibiting clearly the points of fact and law
        presented, the standard of review applicable, and citing the authorities relied on,
        under headings that correspond with the assignments of error. The argument must
        contain appropriate and specific citations to the record on appeal, including
        citations that pinpoint when and how the issues in the assignments of error were
        presented to the lower tribunal. The Court may disregard errors that are not
        adequately supported by specific references to the record on appeal.


                                                    4
                                  Affirmed.

ISSUED: November 4, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              5